Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
1.       Claims 21-33 are pending.  Claims 1-20 have been canceled.  Note that, Applicant’s preliminary amendment filed May 20, 2022, has been entered.  
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent. 
 
the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 
 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language. 
 
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent. 
 
 	The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)). 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 21-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1,709,146 in view of Sargent et al (US 5,616,151), Schirmer-Ditze et al (US 2007/0244028), Panandiker et al (US 2009/0069206); and Smith et al (US 6,262,013). 
‘146 teaches a method for treating laundry in a washing machine in the home in which the method for treating laundry can occur as part of an operation that includes additional steps, such as washing, rinsing, finishing, and extracting.  See para. 10.  The textiles include natural or synthetic fibers such as silk fibers, linen fibers, cotton fibers, etc.  The term “linen” is often used to describe certain types of laundry items including bed sheets, pillow cases, etc.  See para. 6.  In the context of one embodiment of a laundry washing operation, it is expected that the laundry will undergo a laundry washing step in the presence of a detergent use solution.  At least a portion of the detergent use solution can be drained from the laundry prior to the step of treating the laundry with a bleaching and antimicrobial composition (i.e, treatment composition).  Alternatively, at least a portion of the detergent use solution can be drained from the laundry and the laundry can be rinsed to further remove the detergent use solution from the laundry prior to the step of treating the laundry with a bleaching and antimicrobial composition.  The detergent use solution can be an alkaline or an acid detergent use solution.  See para. 14.  Additionally, the bleaching and antimicrobial step of treating laundry can precede the steps of washing the laundry with a detergent use solution and draining and/or rinsing the detergent use solution from the laundry.  See para. 12.  The pH of the treatment composition may be adjusted with a ph adjusting agent such as sulfuric acid, nitric acid, hydrochloric acid, etc.  See paras. 21-23.  It is desirable to provide the treatment use composition at a pH of 5 to 11.  See paras. 18-20.  The treatment compositions may include one or more carboxylic acids and one or more percarboxylic acids with a peroxygen compound such as hydrogen peroxide.  The resulting composition may include 1 to 80% by weight of carboxylic acid, 1 to 50% by weight of peroxycarboxylic acid, 1 to 50% by weight of oxidizer, etc.  See paras. 39 and 40.  
Suitable carboxylic acids include acetic acid, citric acid, hydroxyacetic acid, etc.  See para. 46.  Further, the treatment compositions may include additional components such as sequestrants, builders, souring agents, fragrances, iron controlling agents, etc.  See para. 58.  Suitable sequestrants include a polymeric polycarboxylate such as polyacrylate, polyacrylic acid, polymaleic acid, ethylenediamine tetraacetic acid, etc.  The builder and/or sequestrant are used in amounts from about 
0.5% to about 85% by weight.  See para. 67.  
‘146 does not teach the use of the specific amount of sulfuric acid and urea to form urea sulfate, a polyacrylic acid salt or a polymaleic acid salt, the specific amount of water in the treatment composition, or a process of treating linen with a composition containing the specific amount of hydroxycarboxylic acid and/or organic acid, urea sulfate, a carboxylate polymer, a chelating agent, and the other requisite components of the composition as recited by the instant claims. 
Sargent et al teach a method for adjustment of pH in textile processing solutions that includes the use of urea sulfate or other strong acid in the presence of a weak base.  See Abstract.  The use of urea sulfate to adjust pH in textile processing solutions has advantages over conventional methods of pH adjustment in textile processing.  Urea sulfate is less corrosive to metal equipment and other contact surfaces when heated.  See column 2, lines 50-69.  Further, Sargent et al teach that urea sulfate can also replace traditional acids for solvation in aqueous cleaning solutions, and in processing solutions not related to textile processing.  Urea is weakly basic, forming salts with strong acids, and urea sulfate is a salt formed from the simple mixture of urea with sulfuric acid.  See column 4, lines 1-55. 
Panandiker et al teach a liquid treatment composition for use as a laundry or hard surface cleaning composition.  See Abstract.  Where the composition are aqueous, they may contain from 2 to 90% by weight of water.  See para. 11.   
Schirmer-Ditze et al teach the use of a terpyridine compound that is able to form complexes with iron and manganese ions for boosting the cleaning performance of detergents against protein-containing stains, and to detergents that comprise the terpyridine compound or complex and cationic surfactant.  See para. 1.  To adjust a pH resulting from the mixing the components to a desired level, the compositions can comprise acids such as citric acid, sulfuric acid, etc., wherein these adjustors are used in the composition in amounts of not more than 20% by weight, and preferably 1.2 to 17% by weight.  See para. 44.   
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use water in an amount of, for example, 50% by weight in the composition as taught by ‘146, with a reasonable expectation of success, because Panandiker et al teaches the use of a similar composition containing, for example, 50% by weight of water and further, ‘146 teaches the use of aqueous compositions in general.   
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sulfuric acid in the specific amounts as recited by the instant claims in the composition taught by ‘146, with a reasonable expectation of success, because Schirmer-Ditze et al teaches the use of sulfuric acid as a pH adjuster in a similar composition in the specific amounts as recited by the instant claims and further, ‘146 teaches the use of sulfuric acid as a pH adjuster in general.   
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use urea in the treatment composition taught by ‘146, with a reasonable expectation of success, because Sargent et al teach that urea in combination with sulfuric acid which forms urea sulfate may be used as an effective pH adjusting agent in a similar composition and further, ‘146 in view of Schirmer-Ditze et al teach the use of sulfuric acid as a pH adjusting agent in the specific amounts as recited by the instant claims.
Smith et al teach a sanitizing fabric sour composition which comprises a peracid material.  The sanitizing sour materials can be used in a laundry process in which soiled garments are contacted with the sanitizing sour following an alkaline detergent in a cleaning step.  See Abstract.  The detergent composition may include sequestrants (builders) such as sodium and potassium salts of polyacrylic acid, polymaleic acid, etc.  
See column 11, line 45 to column 12, line 40.   
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a sodium salt of polyacrylic acid or sodium salt of polymaleic acid in the composition taught by '146, with a reasonable expectation of success, because Smith et al teach the use of the sodium salt of polyacrylic acid or the
sodium salt of polymaleic acid as sequestrants in a similar composition and further, '146 teaches the use of sequestrants in general and more specifically, teaches the use of polyacrylic acid and polymaleic acid as sequestrants.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to treat linen with a composition containing the specific amount of hydroxycarboxylic acid and/or organic acid, urea sulfate, a carboxylate polymer, a chelating agent, and the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘146 in view of Sargent et al, Schirmer-Ditze et al, Panandiker et al, and Smith et al suggest a process of treating linen with a composition containing the specific amount of hydroxycarboxylic acid and/or organic acid, urea sulfate, a carboxylate polymer, a chelating agent, and the other requisite components of the composition as recited by the instant claims.   
Note that, the Examiner asserts that '146 in view of Sargent et al, Schirmer-Ditze et al, and Panandiker et al would suggest compositions used in a method of treating textiles having the same iron deposition/redeposition properties as recited by the instant claims because '146 in view of Sargent et al, Schirmer-Ditze et al, Panandiker et al, and Smith et al teach compositions used in a textile treatment process containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘146 in view of Sargent et al, Schirmer-Ditze et al, Panandiker et al, and Smith et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 9,783,767; claims 1-13 of US Pat. No. 11,339,357; or claims 1-11 of US Pat. No. 10,927,328.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-18 of US 9,783,767; claims 1-13 of US Pat. No. 11,339,357; or claims 1-11 of US Pat. No. 10,927,328 disclose the claimed invention with sufficient specificity to constitute anticipation.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/November 3, 2022